Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 1 of 7 Page ID #:45057



 1   COOLEY LLP                              COOLEY LLP
 2   HEIDI L. KEEFE (178960)                 MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                     (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN (193043)              101 California Street
 4   (mweinstein@cooley.com)                 5th Floor
     MATTHEW J. BRIGHAM (191428)             San Francisco, CA 94111-5800
 5   (mbrigham@cooley.com)                   Telephone: (415) 693-2000
 6   3175 Hanover Street                     Facsimile: (415) 693-2222
     Palo Alto, California 94304
 7   Telephone: (650) 843-5000
 8   Facsimile: (650) 849-7400
 9   ATTORNEYS FOR DEFENDANTS
10   FACEBOOK, INC., WHATSAPP INC.
     and INSTAGRAM, LLC
11

12                       UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14                                WESTERN DIVISION
15
      BLACKBERRY LIMITED,                 Case Nos. 2:18-cv-01844-GW-KSx;
16
                                          2:18-cv-02693-GW-KSx
17                  Plaintiff,

18         v.                             DEFENDANT WHATSAPP
19                                        INC.’S RESPONSE TO REQUEST
      FACEBOOK, INC., WHATSAPP
                                          FOR ORAL ARGUMENT RE
20    INC., and INSTAGRAM, LLC,
                                          MOTION FOR SUMMARY
21                  Defendants.           JUDGMENT OF INVALIDITY
                                          OF U.S. PATENT NO. 8,429,236
22                                        UNDER 35 U.S.C. § 101
23

24

25

26

27

28
                                                                CASE NO. 2:18-CV-01844-GW
                                                             WHATSAPP’S RESPONSE TO ORAL
                                                           ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 2 of 7 Page ID #:45058



 1         BlackBerry’s “Request for Oral Hearing” demonstrates why an oral hearing on
 2   the § 101 motion is unnecessary. The Court has now received nine briefs on this issue:
 3   the three summary judgment briefs (ECF 552, 604, 647), four briefs on claim
 4   construction (ECF 661-662, 664-665), BlackBerry’s oral argument request (ECF 670),
 5   and this response. BlackBerry has had ample opportunity to be heard, and their latest
 6   submission provides no basis to deviate from the well-reasoned Tentative Ruling.
 7   I.    ALICE STEP ONE
 8         BlackBerry devotes the majority of its Request to arguing Step One. For the
 9   Court’s convenience, Defendants will use the same numbering as BlackBerry’s
10   Request. As shown, BlackBerry’s arguments do not warrant an oral hearing.
11         1)     BlackBerry argues that the Court “overgeneralized” the abstract idea to
12   which the claims are directed. But BlackBerry’s arguments are, themselves, gross
13   overgeneralizations of the Tenative Ruling that ignore what the Court actually said.
14         Federal Circuit law is clear that “[a]n abstract idea can generally be described at
15   different levels of abstraction.” Apple v. Ameranth, 842 F.3d 1229, 1240 (Fed. Cir.
16   2016). And this is exactly what the Court did. The Tentative Ruling explained that the
17   claims are directed “to the abstract concept of making a choice about what to
18   communicate to a source based on information collected about that source.” (ECF 669
19   at 5.) But the Court further acknowledged that “the abstract idea could also be stated in
20   the more technical terms supplied by Plaintiff as ‘selecting a transmission mode based
21   on whether a recipient application is actively processing status updates,’” but found that
22   BlackBerry’s formulation “is still an abstract concept, not a technical one.” (Id.) The
23   Court’s analysis did not oversimplify or overgeneralize the claims; it described the idea
24   at several levels of abstraction – including the level suggested by BlackBerry – and
25   relied on all of them for its finding of abstraction under Step One.
26         2)     BlackBerry contends that the cases cited in the Tentative Ruling
27   invalidating patents under § 101 based on “collecting, storing, and transmitting
28   information” are inapposite. (ECF 670 at 1-2.) BlackBerry does not make any
                                                                        CASE NO. 2:18-CV-01844-GW
                                                1                    WHATSAPP’S RESPONSE TO ORAL
                                                                   ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 3 of 7 Page ID #:45059



 1   particular point here beyond rehashing its unsupported assertion that the asserted claims
 2   reflect a specific improvement in computer functionality, which the Court fully
 3   considered and correctly rejected in the Tentative Ruling. (ECF 669 at 7-8.)
 4         3)     BlackBerry mischaracterizes the Court’s ruling as requiring, as a matter of
 5   law, that claims “necessarily” provide the alleged technical benefit to survive § 101.
 6   (ECF 670 at 2.) But this was not what the Court said. The Court’s statement was
 7   directed to the fact that the claims provide no technical solution, are not tethered to any
 8   specific or concrete way of implementing the abstract idea, and thus, do not recite any
 9   limitations suggesting that the alleged benefit flows from anything other than the
10   abstract idea. (ECF 669 at 8 (“Making an informed choice based on information – the
11   abstract concept here – is likely to lead to benefits, including when that abstract concept
12   is applied in the technological field of wireless communications. But the benefits that
13   flow from that abstract idea do not transform it into a technological improvement in this
14   case.”); Dropbox, Inc. v. Synchronoss Techs., Inc., No. 2019-1765, 2020 WL 3400682,
15   at *4 (Fed. Cir. Jun. 19, 2020) (“The patent has to describe how to solve the problem in
16   a manner that encompasses something more than the ‘principle in the abstract.’”)
17   (emphasis in original). BlackBerry has identified no legal error in the Court’s ruling.
18         4)     BlackBerry claims that the Tentative Ruling focuses on individual
19   elements “but does not consider the detail regarding how the claim elements work
20   together to achieve the desired claim results.” (ECF 670 at 2.) But BlackBerry does
21   not identify any portion of the Tentative Ruling in which this alleged error occurs. This
22   is because it occurs nowhere – the Court’s analysis repeatedly considered the
23   combination of both the “mode selector” and “message generator” limitations in
24   reaching its Step One decision. (ECF 669, e.g., at 8 (“Such a technical means or method
25   is lacking from the combination of ‘mode selector’ and ‘message generator’ in Claims
26   15 and 17.”); id. (“The claim language does not require that the broadly-interpreted
27   ‘mode selector’ and ‘message generator’ operate in a manner that would improve
28   mobile communication device battery life.”) (emphasis added).)
                                                                         CASE NO. 2:18-CV-01844-GW
                                                2                     WHATSAPP’S RESPONSE TO ORAL
                                                                    ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 4 of 7 Page ID #:45060



 1         5)     BlackBerry’s belated arguments about dependent claim 17 should be
 2   rejected. Claim 17 merely recites that the mode selector of claim 15 comprises “a
 3   component to observe a local database for a record in the database, the record
 4   comprising an indication that the recipient application is actively processing status
 5   updates.” As the Court observed, claim 17 provides “result-focused concepts” that do
 6   not change the abstract idea to which the claims are directed. (ECF 669 at 9 n.6.)
 7         Claim 15 recites that the recipient application determines “whether a recipient
 8   application is actively processing status updates,” and the fact that claim 17 allows this
 9   determination to be made by “observ[ing]” a “record” in a “local database” adds nothing
10   of significance. The claim does not recite a particular database, or provides any
11   implementation details about how observations are made or how the claimed “record”
12   is created. As Defendants explained, claim 17 merely recites conventional database
13   technologies. (ECF 552 at 24:26-28 (“specification makes clear that conventional
14   database technologies are used in a routine and conventional manner – storing,
15   monitoring, and retrieving data”); 26:9-10 (“patent further makes clear that
16   conventional database technologies, such as SQL, may be used”); 27:6-7 (“conventional
17   use of a database is added in claim 17, and does not add anything meaningful”).)
18         BlackBerry’s reliance on claim construction is also unavailing. The Court noted
19   that both parties agreed that “it is not necessary for the Court to construe the two terms
20   before resolving the parties’ § 101 dispute.” (ECF 669 at 3.) The Tentative Ruling
21   nevertheless adopted BlackBerry’s proposed construction of “mode selector,” for
22   purposes of both claims 15 and 17, which permits the message transmission mode to be
23   controlled using “components to observe a local database.” (Id. at 4.) Claim 17 thus
24   adds nothing to the Step Two analysis not already encompassed by claim 15.
25   BlackBerry has not identified a basis for the Court to deviate from its Tentative Ruling.
26   II.   ALICE STEP TWO
27         6)     BlackBerry’s argument (6) is merely an extension of its Step One argument
28   (1), addressed above, that the Court improperly overgeneralized the abstract idea. As
                                                                        CASE NO. 2:18-CV-01844-GW
                                                3                    WHATSAPP’S RESPONSE TO ORAL
                                                                   ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 5 of 7 Page ID #:45061



 1   noted, BlackBerry is wrong, the Court properly characterized the abstract idea.
 2         7)     Similarly, BlackBerry’s argument (7) is an extension of its argument (4)
 3   that the Court incorrectly focused on individual claim limitations rather than the
 4   limitations in an ordered combination. But as explained, the Court’s analysis correctly
 5   focused on the claims as a whole and considered the limitations together.
 6         Notably, BlackBerry does not challenge the Court’s statement that “Plaintiff does
 7   not otherwise argue that the ‘mode selector’ or ‘message generator’ themselves supply
 8   an inventive concept,” and that under BlackBerry’s own adopted construction, “these
 9   components include a broad range of generic computer components that are insufficient
10   to transform the abstract idea into an inventive concept.” (ECF 669 at 10.)
11         The Court also correctly found BASCOM distinguishable, noting that its claims
12   “recite[d] a specific, discrete implementation of the abstract idea of filtering content.”
13   (Id. at 10 (quoting BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827
14   F.3d 1341, 1350 (Fed. Cir. 2016)). The same cannot be said for the ’236 claims.
15         8)     BlackBerry erroneously argues that Defendants relied on “hindsight” to
16   show that the ordered combination was conventional. (ECF 670 at 5.) To the contrary,
17   Defendants demonstrated conventionality by relying on the language of the ’236 claims
18   themselves, the disclosures in the specification, and other evidence showing that the
19   ordered combination did not transform the claims into eligible subject matter. (E.g.,
20   ECF 540-3 at ¶¶187, 184-185; Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014);
21   BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“[A] claimed
22   invention’s use of the ineligible concept … cannot supply the inventive concept that
23   renders the invention ‘significantly more’ than that ineligible concept”).)
24          9)    BlackBerry’s conclusory expert testimony did not raise any genuine issue
25   of material fact under Step Two, and the Court had no obligation to provide any detailed
26   discussion of it. E.g. Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., 811 F.3d
27   1314, 1325 (Fed. Cir. 2016) (“The mere existence in the record of dueling expert
28   testimony does not necessarily raise a genuine issue of material fact.”). In Mortgage
                                                                        CASE NO. 2:18-CV-01844-GW
                                                4                    WHATSAPP’S RESPONSE TO ORAL
                                                                   ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 6 of 7 Page ID #:45062



 1   Grader, the Federal Circuit affirmed summary judgment under § 101 notwithstanding
 2   expert testimony from the patentee because, as here, the testimony was not tethered to
 3   the specific features recited in the claims and the district court relied on the intrinsic
 4   record. Id. at 1325-26. As Defendants previously explained, if anything, BlackBerry’s
 5   expert testimony supported invalidity by providing a key admission that both the “mode
 6   selector” and “message generator” referred to “commonly used” and “familiar”
 7   hardware and software components. (ECF 662 at 4 (citing ECF 658-1 at ¶ 79).)
 8          The statements cited by BlackBerry did not pertain to any feature recited in the
 9   claims. Those statements merely assert the ’236 patent discloses the supposedly novel
10   technique “whereby the mobile communications device uses the status of other
11   applications in the network (namely, a recipient application),” which is allegedly
12   distinct from “conventional approaches where a mobile communications device, at
13   most, used its own status to control the transmission of messages.” (ECF 658-1 at ¶ 88
14   (emphasis in original), ¶ 114.) But this supposed distinction finds no support in the
15   claims. See Mortgage Grader, 811 F.3d at 1325-26. The claims say nothing about
16   “other applications in the network,” nor do they distinguish between the status obtained
17   by a device versus its “recipient application.”
18          Indeed, the parties stipulated that “recipient application” means any “software,
19   hardware, component, or collection of components that processes status updates from a
20   mobile communications device and generates an output based on the status updates.”
21   (ECF 157 at 9.) Thus, the claim does not require the “recipient application” be separate
22   from the mobile communications device, or that it be running on a different device.
23   Because the testimony BlackBerry now invokes does not reflect limitations in the
24   claims, Mortgage Grader, 811 F.3d at 1326, the Court had no obligation to address it.
25   III.   CONCLUSION
26          Defendants respectfully request that the Court adopt its Tentative Ruling and find
27   the asserted claims of the ’236 patent invalid under § 101.
28
                                                                        CASE NO. 2:18-CV-01844-GW
                                                5                    WHATSAPP’S RESPONSE TO ORAL
                                                                   ARGUMENT REQUEST RE 236 PATENT
Case 2:18-cv-01844-GW-KS Document 672 Filed 07/16/20 Page 7 of 7 Page ID #:45063



 1    Dated: July 16, 2020               COOLEY LLP

 2                                       /s/ Heidi L. Keefe
 3                                          Heidi L. Keefe
 4                                       COOLEY LLP
 5
                                         HEIDI L. KEEFE (178960)
                                         (hkeefe@cooley.com)
 6                                       MARK R. WEINSTEIN (193043)
 7                                       (mweinstein@cooley.com)
                                         MATTHEW J. BRIGHAM (191428)
 8                                       (mbrigham@cooley.com)
 9                                       3175 Hanover Street
                                         Palo Alto, CA 94304-1130
10                                       Telephone: (650) 843-5000
11                                       Facsimile: (650) 849-7400

12                                       COOLEY LLP
13                                       MICHAEL G. RHODES (116127)
                                         (rhodesmg@cooley.com)
14                                       101 California Street
15                                       5th Floor
                                         San Francisco, CA 94111-5800
16                                       Telephone: (415) 693-2000
17                                       Facsimile: (415) 693-2222

18                                       Attorneys for Defendants
19                                       FACEBOOK, INC., WHATSAPP INC.,
                                         and INSTAGRAM, LLC
20

21

22

23

24

25

26

27

28
                                                                   CASE NO. 2:18-CV-01844-GW
                                          6                     WHATSAPP’S RESPONSE TO ORAL
                                                              ARGUMENT REQUEST RE 236 PATENT
